DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0192261) in view of Ozturk et al. (US 2016/0262066).
Regarding claims 1 and 9, Wang et al. disclose a first base station (Figure 4, base source eNB 404; Figure 3, eNB 110) comprising:
A transceiver (Figure 3, 320 and 338); and
A processor coupled with the transceiver (Figure 3, 340) and configured to:
Receive, from a UE, capability information (Figure 6 and paragraph 0084, in step 602, source BS receives indication of enhanced capabilities of a UE signaled by the UE; Also see figures 8 and 9 for corresponding steps);
Transmit, to a second base station, a handover request message including information (Paragraphs 0066-0067, source eNB transmits handover request to target eNB containing information; Also see figures 8 and 9 for corresponding steps);
Receive, from the second base station, a handover request acknowledgement message including a RRC container (Paragraphs 0066-0067, target eNB sends handover request ACK to source eNB containing information such as new C-RNTI for the target eNB, access parameters, etc., that may be sent to the UE as part of the handover command [e.g., RRC connection reconfiguration message] sent by the source eNB; Also see figures 8 and 9 for corresponding steps) and first information (Paragraphs 0066-0067, handover request acknowledge message itself), wherein the RRC container includes second information (Paragraph 0067, new C-RNTI for the target eNB, access parameters, etc., that may be sent to the UE as part of the handover command [e.g., RRC connection reconfiguration message] sent by the source eNB); and
Transmit, to the UE, an RRC reconfiguration message for a handover (Paragraphs 0066-0067, RRC connection reconfiguration message sent by the source eNB to the UE), the RRC reconfiguration message including the second information (Paragraph 0067, new C-RNTI for the target eNB, access parameters, etc., that may be sent to the UE as part of the handover command [e.g., RRC connection reconfiguration message] sent by the source eNB; Also see figures 8 and 9 for corresponding steps).
Wang et al. do not specifically disclose the following limitations disclose in Ozturk et al.: capability information for supporting an enhanced handover process (Ozturk et al., Paragraph 0061, UE signals to source base station that it is capable of participating in dual link handover [enhanced handover process], e.g. capable of communicating with both base stations during the handover transition period between receiving the handover command from the source base station and performing successful RACH with the target base station; Figure 3 and paragraph 0065, UE transmits indication of dual link handover capability to source base station in step 305), the handover request message including information associated with the enhanced handover (Ozturk et al., Figure 3 and paragraphs 0053, 0065, source base station sends handover request to target base station in step 315, the request including context information to prepare the target base station to serve the UE. The context information constitutes the information that is associated with the enhanced handover process since the entire process flow of figure 3 is concerned with dual link handover [enhanced handover process]), the first information indicating that the enhanced handover process is adopted (Ozturk et al., Figure 3 and paragraph 0066, target base station acknowledges the handover request in step 317. The ACK itself, of step 317, constitutes first information indicating that the enhanced handover process is adopted since the entire process flow of figure 3 is concerned with dual link handover [enhanced handover process]), the second information included in the RRC container and the RRC reconfiguration message indicating that the enhanced handover process is adopted (Ozturk et al., Figure 3 and paragraphs 0053, 0066, target base station acknowledges the handover request in step 317, the handover request acknowledge message including RRC information to be passed to the UE; Figure 3 and paragraph 0067, source base station sends handover command as RRC reconfiguration message to the UE in step 320. The RRC information in the ACK message and the information included in the RRC reconfiguration message both constitute second information indicating that the enhanced handover process is adopted since the entire process flow of figure 3 is concerned with dual link handover [enhanced handover process]), wherein data reception from the UE is continued after the transmission of the RRC reconfiguration message for handover based on the first information (Ozturk et al., 0061, UE capable of participating in dual link handover [enhanced handover process], e.g. capable of communicating with both base stations during the handover transition period between receiving the handover command [RRC reconfiguration message, paragraph 0067] from the source base station and performing successful RACH with the target base station; Figure 3 and paragraph 0068, in step 325, source base station continues to send data transmissions to the UE after receiving the RRC connection reconfiguration message; Paragraph 0057, UE may continue receiving data and sending HARQ or CSI feedback with source base station after source base station sends handover command including RRC configuration information to the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wang et al. to include the teachings of Ozturk et al. in order reduce latency in the handover process since dual link handover of Ozturk et al. is associated with low latency (Ozturk et al., Paragraph 0009).
Regarding claims 2 and 10, Ozturk et al. disclose wherein the processor is further configured to transmit, to the second base station, the handover request message including the information associated with the enhanced handover processor based on the UE capability information (Figure 3 and paragraphs 0053, 0065, source base station sends handover request to target base station in step 315, the request including context information to prepare the target base station to serve the UE. The context information constitutes the information that is associated with the enhanced handover process since the entire process flow of figure 3 is concerned with dual link handover [enhanced handover process]).
Regarding claims 3 and 11, Ozturk et al. disclose wherein the processor is further configured to transmit, to the second base station, a sequence number status transfer message (Figure 3 and paragraph 0074, at step 350, source base station sends SN status transfer message to target base station), and forward, to the second base station, at least one of downlink data or uplink data (Paragraphs 0060-0061, source base station forward data to target base station prior to, during or after handover).
Regarding claims 4 and 12, Wang et al. disclose a second base station (Figure 4, base target eNB 406; Figure 3, eNB 110) comprising:
A transceiver (Figure 3, 320 and 338); and
A processor coupled with the transceiver (Figure 3, 340) and configured to:
Receive, from a first base station, a handover request message for a UE, the handover request message including information (Paragraphs 0066-0067, source eNB transmits handover request to target eNB containing information; Also see figures 8 and 9 for corresponding steps);
Determine whether to accept the handover (Paragraph 0067, determination to accept is indicated with ACK transmission; Also see figures 8 and 9 for corresponding steps);
Transmit, to the first base station, a handover request acknowledgement message including a RRC container (Paragraphs 0066-0067, target eNB sends handover request ACK to source eNB containing information such as new C-RNTI for the target eNB, access parameters, etc., that may be sent to the UE as part of the handover command [e.g., RRC connection reconfiguration message] sent by the source eNB; Also see figures 8 and 9 for corresponding steps) and first information (Paragraphs 0066-0067, handover request acknowledge message itself), wherein the RRC container includes second information (Paragraph 0067, new C-RNTI for the target eNB, access parameters, etc., that may be sent to the UE as part of the handover command [e.g., RRC connection reconfiguration message] sent by the source eNB; Also see figures 8 and 9 for corresponding steps); and
Receive, from the UE, data after a random access associated with the UE (Figure 4 and paragraphs 0070, 0095, random access procedure between UE and target eNB after which communication between UE and target eNB begins).
Wang et al. do not specifically disclose the following limitations disclose in Ozturk et al.: the handover request message including information associated with the enhanced handover (Ozturk et al., Figure 3 and paragraphs 0053, 0065, source base station sends handover request to target base station in step 315, the request including context information to prepare the target base station to serve the UE. The context information constitutes the information that is associated with the enhanced handover process since the entire process flow of figure 3 is concerned with dual link handover [enhanced handover process]), whether to accept the enhanced handover process (Ozturk et al., Paragraph 0053, target base station may make and admission control decision to ensure that it can meet QoS standards of the UE after receiving the handover request form the source base station. The admission control decision constitutes determination whether to accept the enhanced handover process since the entire process flow of Ozturk et al. is concerned with dual link handover [enhanced handover process]), the first information indicating that the enhanced handover process is adopted, in case that the enhanced handover process is adopted (Ozturk et al., Figure 3 and paragraph 0066, target base station acknowledges the handover request in step 317. The ACK itself, of step 317, constitutes first information indicating that the enhanced handover process is adopted since the entire process flow of figure 3 is concerned with dual link handover [enhanced handover process]), the second information included in the RRC container indicating that the enhanced handover process is adopted (Ozturk et al., Figure 3 and paragraphs 0053, 0066, target base station acknowledges the handover request in step 317, the handover request acknowledge message including RRC information to be passed to the UE; Figure 3 and paragraph 0067, source base station sends handover command as RRC reconfiguration message to the UE in step 320. The RRC information in the ACK message and the information included in the RRC reconfiguration message both constitute second information indicating that the enhanced handover process is adopted since the entire process flow of figure 3 is concerned with dual link handover [enhanced handover process]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wang et al. to include the teachings of Ozturk et al. in order reduce latency in the handover process since dual link handover of Ozturk et al. is associated with low latency (Ozturk et al., Paragraph 0009).
Regarding claims 5 and 13, Ozturk et al. disclose wherein the processor is further configured to receive, from the first base station, a sequence number status transfer message (Figure 3 and paragraph 0074, at step 350, source base station sends SN status transfer message to target base station), and receive, from the first base station, at least one of downlink data or uplink data (Paragraphs 0060-0061, source base station forward data to target base station prior to, during or after handover).
Regarding claims 6 and 14, Ozturk et al. disclose wherein the handover request message includes the information associated with the enhanced handover processor based on capability information for supporting the enhanced handover process (Paragraph 0061, UE signals to source base station that it is capable of participating in dual link handover [enhanced handover process], e.g. capable of communicating with both base stations during the handover transition period between receiving the handover command from the source base station and performing successful RACH with the target base station; Figure 3 and paragraph 0065, UE transmits indication of dual link handover capability to source base station in step 305; Figure 3 and paragraphs 0053, 0065, source base station sends handover request to target base station in step 315, the request based on the UE capability and including context information to prepare the target base station to serve the UE. The context information constitutes the information that is associated with the enhanced handover process since the entire process flow of figure 3 is concerned with dual link handover [enhanced handover process]).
Regarding claims 7 and 15, Wang et al. disclose a UE (Figure 4, UE 402; Figure 3, UE 120) comprising:
A transceiver (Figure 3, 358 and 364); and
A processor coupled with the transceiver (Figure 3, processor 380 coupled with 358 and 364) and configured to:
Transmit, to a first base station, capability information  (Figure 6 and paragraph 0084, in step 602, source BS receives indication of enhanced capabilities of a UE signaled by the UE; Also see figures 8 and 9 for corresponding steps);
Receive, from the first base station, an RRC reconfiguration message for a handover (Paragraphs 0066-0067, RRC connection reconfiguration message sent by the source eNB to the UE), the RRC reconfiguration message including information (Paragraph 0067, new C-RNTI for the target eNB, access parameters, etc., that may be sent to the UE as part of the handover command [e.g., RRC connection reconfiguration message] sent by the source eNB; Also see figures 8 and 9 for corresponding steps); and
Perform synchronization to a second base station after reception of the RRC reconfiguration message for the handover (Figures 8 and 9, steps 15 and 13 respectively).
Wang et al. do not specifically disclose the following limitations disclose in Ozturk et al.: capability information for supporting an enhanced handover process (Ozturk et al., Paragraph 0061, UE signals to source base station that it is capable of participating in dual link handover [enhanced handover process], e.g. capable of communicating with both base stations during the handover transition period between receiving the handover command from the source base station and performing successful RACH with the target base station; Figure 3 and paragraph 0065, UE transmits indication of dual link handover capability to source base station in step 305), the information included the RRC reconfiguration message indicating that the enhanced handover process is adopted (Ozturk et al., Figure 3 and paragraphs 0053, 0066, target base station acknowledges the handover request in step 317, the handover request acknowledge message including RRC information to be passed to the UE; Figure 3 and paragraph 0067, source base station sends handover command as RRC reconfiguration message to the UE in step 320. The RRC information in the ACK message and the information included in the RRC reconfiguration message both constitute second information indicating that the enhanced handover process is adopted since the entire process flow of figure 3 is concerned with dual link handover [enhanced handover process]), wherein data transmission to the first base station is continued after the reception of the RRC reconfiguration message for the handover based on the information indicating that the handover is adopted (Ozturk et al., 0061, UE capable of participating in dual link handover [enhanced handover process], e.g. capable of communicating with both base stations during the handover transition period between receiving the handover command [RRC reconfiguration message, paragraph 0067] from the source base station and performing successful RACH with the target base station; Figure 3 and paragraph 0068, in step 325, source base station continues to send data transmissions to the UE after receiving the RRC connection reconfiguration message; Paragraph 0057, UE may continue receiving data and sending HARQ or CSI feedback with source base station after source base station sends handover command including RRC configuration information to the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wang et al. to include the teachings of Ozturk et al. in order reduce latency in the handover process since dual link handover of Ozturk et al. is associated with low latency (Ozturk et al., Paragraph 0009).
12.	Regarding claims 8 and 16, Wang et al. in view of Ozturk et al. disclose wherein the processor is further configured to transmit, to the second base station, an RRC reconfiguration complete message associated with the RRC reconfiguration message (Wang et al., Figures 8 and 9, step 16; Ozturk et al., Paragraph 0095, target base station receives connection reconfiguration complete message from UE in dual link handover process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

July 27, 2022